USCA11 Case: 19-15039      Date Filed: 02/11/2021    Page: 1 of 11



                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-15039
                          ________________________

                      D.C. Docket No. 4:18-cv-00955-JHE



JOHN DIXON WALKER, JR.,

                                                             Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                           _______________________

                               (February 11, 2021)

Before WILLIAM PRYOR, Chief Judge, GRANT and TJOFLAT, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      This appeal requires us to decide whether an administrative law judge failed

to give proper weight to the opinions of two medical professionals. John Dixon
            USCA11 Case: 19-15039    Date Filed: 02/11/2021    Page: 2 of 11



Walker Jr. applied to the Commissioner of the Social Security Administration for

disability insurance benefits. A physician and a vocational rehabilitation specialist

both concluded that he was disabled. But an administrative law judge assigned

little weight to their opinions and denied Walker’s application. The district court

affirmed, and so do we. The Commissioner delegates the determination of

disability at the hearing level to an administrative law judge with review by the

Appeals Council. And here, substantial evidence supports the administrative law

judge’s decision that Walker is not disabled.

                                I. BACKGROUND

      In May 2011, while at work unloading an air-conditioning unit from a truck,

John Walker injured his back. A few months later, he went to an orthopedic clinic

for treatment for ongoing pain in his back and his left leg. Tests revealed a mild

defect in one of his lumbar vertebrae and a pinched nerve.

      A physical therapist performed a functional-capacity evaluation and

determined that Walker had a lumbar spine impairment of five percent. In the

therapist’s opinion, Walker could work an eight-hour day with medium physical

demands, but he would have difficulty in a job that required frequent or constant

standing.

      After discussing the possibility of surgery, the physician at the orthopedic

clinic told Walker that he could resume light work and that he should return to the



                                          2
          USCA11 Case: 19-15039       Date Filed: 02/11/2021     Page: 3 of 11



clinic as needed. But the physician cautioned Walker that he eventually might have

to leave his current job because of his inability to lift or carry heavy objects.

      In March 2012, Walker visited a primary-care physician, Pat Herrera, who

prescribed medication for his pain. Walker continued to visit Herrera through May

2013 for check-ups and refills on his pain medications. Herrera’s examinations of

Walker showed no significant abnormalities.

      After Walker filed a claim for workmen’s compensation with his employer

and an application for disability insurance benefits with the Social Security

Administration, Walker’s lawyer asked Herrera in October 2012 to complete two

forms for these claims. The first form consisted of a series of “Yes” or “No”

questions. One of these questions asked, “[H]as John Walker suffered a

permanent/partial impairment to his low back . . . that causes him to have constant

severe pain, which is made worse by any activities he tries to engage in?” Herrera

answered, “Yes.” The next question asked, “[W]ill John Walker be permanently

and totally disabled from any gainful employment . . . ?” Again, Herrera answered,

“Yes.” The second form was titled “Clinical Assessment of Pain,” and it asked a

series of multiple-choice questions about the severity of Walker’s pain and the

prospects for long-term recovery and treatment. Herrera selected the answers

stating that “[p]ain is present to such an extent as to be distracting to adequate

performance of daily activities or work,” and that physical activity such as



                                           3
         USCA11 Case: 19-15039        Date Filed: 02/11/2021    Page: 4 of 11



walking, standing, bending, or stooping “[g]reatly increased pain . . . to such a

degree as to cause distraction from task or total abandonment of task.” On the

subject of pain medication, Herrera selected the answer stating that Walker’s

medication would cause “[s]ignificant side effects” that “may limit the

effectiveness of work duties or the performance of everyday tasks.” He also

answered that “[p]ain and/or drug side effects can be expected to be severe and to

limit effectiveness due to distraction, inattention, drowsiness, etc.” As for Walker’s

prospects for long-term recovery, Herrera selected the answer stating that

“[a]lthough pain may be less intense in the future, it will remain a significant

element in this person’s life.” And he answered that treatments such as bio-

feedback, nerve stimulation, and injections “have had no appreciable effect or have

only briefly altered the level of pain this patient experiences.”

      In March 2013, Walker visited William Crunk, Ph.D., a vocational

rehabilitation specialist. He later deposed Crunk for his workmen’s compensation

claim. Crunk said that Walker “would not be able to maintain an [eight]-hour day,

he would not be able to be [at work] on a routine and regular basis, [and]

persistence and pace would be a problem.” In Crunk’s opinion, Walker was “just

not capable of working. So he would have a 100 percent loss of earning capacity.”

      An administrative law judge denied Walker’s disability claim, and the

Appeals Council denied Walker’s request for review. After Walker filed a



                                           4
         USCA11 Case: 19-15039       Date Filed: 02/11/2021   Page: 5 of 11



complaint in the district court, the Commissioner moved to remand so that an

administrative law judge could “fully consider and address the medical opinions

and evidence” and “reassess [Walker’s] residual functional capacity.” The district

court granted the motion and remanded the claim to the Commissioner for further

proceedings. Following supplemental hearings, an administrative law judge again

denied Walker’s claim.

      Consistent with the five-step evaluation process in the governing

regulations, the administrative law judge found, first, that Walker was last insured

on December 31, 2016, and that he had not engaged in substantial gainful activity

since the alleged onset of his disability on May 17, 2011. 20 C.F.R.

§ 404.1520(a)(4)(i). Second, he found that Walker had two severe impairments:

degenerative disc disease and carpal tunnel syndrome. Id. § 404.1520(a)(4)(ii), (c).

Third, he found that Walker’s impairments did not meet or equal the severity of

one of the impairments necessary to trigger an automatic disability finding. Id.

§ 404.1520(a)(4)(iii), (d). Fourth, he determined that Walker had the residual

functional capacity to perform sedentary, unskilled work with limitations. Id.

§§ 404.1520(a)(4)(iv), 404.1567(a). Finally, he found that, based on Walker’s

“age, education, work experience, and residual functional capacity, there were jobs

that existed in significant numbers in the national economy that [Walker] could




                                          5
         USCA11 Case: 19-15039        Date Filed: 02/11/2021   Page: 6 of 11



have performed.” See id. § 404.1520(a)(4)(v). So he concluded that Walker was

not disabled.

      In his explanation about Walker’s residual functional capacity at step four,

the administrative law judge said that he assigned little weight to Crunk’s opinion

that Walker would be unable to work an eight-hour day and would have a 100

percent loss of earning capacity. “[T]he decision regarding disability,” the

administrative law judge said, “is reserved to the Commissioner based on all the

evidence.” See id. § 404.1527(d). And Crunk’s opinion was “not consistent with

the medical evidence,” including a lack of any significant abnormalities during

Walker’s medical examinations and the opinion of Walker’s first treating physician

that Walker could perform light work.

      The administrative law judge also assigned little weight to Herrera’s

responses on the medical questionnaire and form that Walker was “permanently

and totally disabled from any gainful employment” and that his pain and

medication side effects would significantly limit his ability to work. The

administrative law judge reiterated that “[t]he decision regarding disability is

reserved to the Commissioner based on all the evidence.” And he explained that

Herrera’s responses in the forms were “not consistent with the evidence,”

including Herrera’s own medical examinations that showed no significant

abnormalities.



                                          6
         USCA11 Case: 19-15039       Date Filed: 02/11/2021    Page: 7 of 11



      After the Appeals Council denied Walker’s request to review the

administrative law judge’s decision, Walker filed a complaint against the

Commissioner in the district court, which affirmed the Commissioner’s denial. The

district court concluded that the administrative law judge had good cause to assign

little weight to the opinions of Crunk and Herrera. It explained that their opinions

conflicted with the other evidence, including the opinion of Walker’s first

physician that Walker could perform light work. And it explained that Crunk’s

opinion was not entitled to any particular weight because he was not a treating

physician.

                         II. STANDARDS OF REVIEW

      When an administrative law judge denies an application for disability

insurance benefits and the Appeals Council denies review, we review the

administrative law judge’s decision as the final decision of the Commissioner.

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). Our review of the

Commissioner’s decision is limited to whether substantial evidence supports the

decision and whether the correct legal standards were applied. Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. (internal quotation marks omitted). We

review de novo both the Commissioner’s legal conclusions, Moore v. Barnhart,



                                          7
         USCA11 Case: 19-15039       Date Filed: 02/11/2021    Page: 8 of 11



405 F.3d 1208, 1211 (11th Cir. 2005), and the district court’s decision about

whether the Commissioner’s decision is supported by substantial evidence, Wilson

v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

                                III. DISCUSSION

      Walker argues that the administrative law judge erred by failing to give

proper weight to the opinions of Crunk and Herrera. He takes issue with the

administrative law judge’s statements that the disability decision is “reserved for

the Commissioner.” But Walker’s argument misunderstands the administrative law

judge’s decision and the regulations governing disability determinations.

      The Commissioner of the Social Security Administration has, at the hearing

level, delegated to an administrative law judge the responsibility of determining a

claimant’s residual functional capacity and whether the claimant is disabled. See

20 C.F.R. § 404.1546(c); see also 42 U.S.C. § 405(l) (authorizing the

Commissioner to delegate his powers to any member, officer, or employee of the

Social Security Administration). When determining a claimant’s residual

functional capacity, an administrative law judge must consider all medical opinions

in the record together with other pertinent evidence. 20 C.F.R. § 404.1520(e). In

deciding how much weight to give a medical opinion, the administrative law judge

considers, among other things, the examining relationship, the treatment

relationship, the extent to which the opinion is supported by medical evidence and



                                          8
         USCA11 Case: 19-15039       Date Filed: 02/11/2021    Page: 9 of 11



explanations, and whether the opinion is consistent with the whole record. Id.

§ 404.1527(c).

      Absent “good cause” to the contrary, the administrative law judge must give

substantial weight to the opinion, diagnosis, and medical evidence of a treating

physician. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004)

(internal quotation marks omitted). Good cause may exist when the treating

physician’s opinion is not supported by evidence, evidence supports a contrary

finding, or the treating physician’s opinion is conclusory or inconsistent with the

physician’s own records. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      An administrative law judge is not required to agree with the statement of a

medical source that a claimant is “disabled” or “unable to work.” 20 C.F.R.

§ 404.1527(d)(1). Whether a claimant meets the statutory definition of disability is

an administrative finding, not a medical opinion. That administrative finding is

“reserved to the Commissioner.” Id. § 404.1527(d). And because the

Commissioner has delegated his authority to make the finding at the hearing level

to an administrative law judge, the finding is effectively reserved to the

administrative law judge. See id. § 404.1546(c). A medical source’s opinion that a

claimant is “disabled” or “unable to work” is not dispositive of a disability claim

because the determination is reserved to administrative law judge acting on behalf

of the Commissioner. Id. § 404.1527(d)(1).



                                          9
         USCA11 Case: 19-15039        Date Filed: 02/11/2021    Page: 10 of 11



      The administrative law judge applied the correct legal standard when he

assigned little weight to Crunk’s and Herrera’s opinions. He accurately quoted the

Social Security regulation that the decision regarding Walker’s disability was

“reserved to the Commissioner.” Id. § 404.1527(d). To be sure, that language was

imprecise insofar as the Commissioner delegated his responsibility at the hearing

level to the administrative law judge who acted on behalf of the Commissioner.

But the administrative law judge correctly understood that Crunk’s and Herrera’s

statements that Walker was disabled were not dispositive. He then evaluated their

opinions and determined that good cause existed to assign them little weight.

      Substantial evidence supports the administrative law judge’s decision. Crunk

is a vocational rehabilitation specialist, not a treating physician, so his opinion is

not entitled to substantial or considerable weight. See Lewis, 125 F.3d at 1440. And

even if Crunk were a physician, his opinion that Walker was not capable of

working conflicted with other evidence, including several examinations that

showed no significant abnormalities and the opinions of other medical experts that

Walker could perform light work. As for Herrera, his opinion that Walker would

be “permanently and totally disabled” conflicted with his own examinations of

Walker, which showed no significant abnormalities. And it conflicted with other

medical evidence, including Walker’s functional-capacity evaluation.




                                           10
         USCA11 Case: 19-15039       Date Filed: 02/11/2021    Page: 11 of 11



      Walker urges us to follow Bjornson v. Astrue, where the Seventh Circuit

characterized as “imprecise” a remark by an administrative law judge that a

disability determination is reserved to the Commissioner. 671 F.3d 640, 647–48

(7th Cir. 2012). The Seventh Circuit acknowledged that, under the governing

regulations, “a statement by a medical source that [a claimant is] disabled or

unable to work does not mean that [the Commissioner] will determine that [the

claimant is] disabled.” Id. at 647 (internal quotation marks omitted). But, it

explained, the regulations do not mean “that such a statement is improper and

therefore to be ignored.” Id. An administrative law judge cannot use a medical

source’s statement that a claimant is disabled as an excuse to ignore the medical

source’s opinion about the claimant’s alleged disability.

      Bjornson does not help Walker’s argument. The administrative law judge

did not ignore Crunk’s and Herrera’s opinions. He instead considered them and

assigned them little weight after concluding that they conflicted with other

evidence in the record. The concern at issue in Bjornson is not present here.

                                IV. CONCLUSION

      We AFFIRM the denial of Walker’s disability claim.




                                          11